85,32@"@‘

GRoss & ESPARZA, P.L.L.C.
106 SOUTH ST. N|ARY’S STREET, SU|TE 260
‘ SAN ANTONIO, TEXAS 78205
WWW.TXM|L|TARYLAW.COM
(210) 354-1919
FAx: (210) 354-1920

M|CHAEL C. GROSS ' JOSEPH A. ESPARZA

BOARD CERT|F|ED ~ CR|M|NAL LAW . BOARD CERT|F|ED - CR|M|NAL LAW

BOARD CERT|F|ED - CR|MlNAL APf_-"ELLATE LAW ` TEXAS BOARD OF LEGAL SPEC|AL|ZAT|ON
TEXAS BOARD OF LEGAL SPEC|AL|ZAT|ON v BOARD CERT|FIED - CR|M|NAL TR|AL ADVOCACY
BOARD CERT|F|ED - CR|M|NAL TR|AL ADVOCACY k NAT|ONAL BOARD OF TR|AL ADVOCACY

NAT|ONAL BOARD OF TR|AL ADVOCACY
l

November 30, 2015

CMRRR # 7010 3090 0001 0234 7812
Marc Hamlin, District Clerk

300 E. 26“‘ Street, Suite 1200

Bryan, Texas 77803

RE: Cause No. 06-1284-CRF-85-A, State of T exas v. Willie Davis, In the 85"‘ J udicial District
Court, Brazos C¢`)unty, Texas

Dear l\/Ir. Harnlin:

Enclosed please find an original of the Swom Declaration for filing in the above eause, as Well
as a copy to be returned to us in the self-addressed, stamped envelope. Thank you for your
professional courtesy in this manner

Sincerely,
f C
1c e . ss

MCG/amq \
enclosures
ccc Abel Acosta, Clerk

Texas Court of Criminal Appeals RECE|VED lN v

P.O. Box 12308 ' _COURT OF CR|M|NAL APPEALS

Austin, Texas 78711

DEC 03 2015

Abe| Acosta, Clerk

 

$'swoRN DECLARATIDN

My name is: MILLIE DAVIS
TDEJ #01422253
z Michael Unit
2664 FM 2054
Tennessee Eolony TX 75886
Anderson County

l am above the age of 15 and competent to make this declaration.

Un the 20th day of November, 2015, l was called to the mailroom to receive
a package From my attorney, Michael Eross. Inside the package was a response from
the BBth District Court of Brazos Eounty, concerning their answer to my §11.07

petition, tiled December 12, 2012.
To the best of my memory, I will answer each issue raised.

1. The affidavit of Brian Baker. The 22 pages he swore to be personally
knowledgable of. This was presented in my sons trial in the 85th District Court

of Brazos Eounty in 2005.

CHAD E. DAVIS

TDEJ #01336883

Polunsky Unit

3872 FM 350 South \
Livingston TX 77351

Polk Eounty

Un the very bottom of each page, it contains a name of Tanya L. Knapp,
5eptember 25, 2003. It is a phone call from Erazos Eounty Sheriff's Department
Deputy John Pollock, to Jason Bishop in which he admitted he only knew the Davis'
about h months before September 25, 2003. This would be about May or June of 2003.
Un page 7, Pollock asks "are you telling the truth when you tell me you haven't
seen them in 3 years?" Bishop answers, "Uh yeah, l swear I mean." So that would

make the time trame back in the year 2UUD.

The above was Q & A in 2003 and presented to Dan Bogdell, Chad's attorney.

The same was given to my attorney, Billie Earter, on January 11, 2007.

Saying in closing, this is true to the best of my knowledge and signed and

motorized on the 11th day of November, 2015. Eopies were given to Billie Carter.

l went to trial in February of 2007. Shortly before my trial started, lead

 

detective Kindell and Texas Ranger Malinack went to EA~& talked to Bishop. Ue,
attorney Earter and myself, have not received a copy of what was promised as for

his testimony.

».

Again, to the above phone call to Bishop from Pollock, page 17, Pollock asks,
"Ukay, so basically you know is you have known the Davis' for or you knew them three
years ago. You only knew them for a few months." Bishop's answer, "Right." Doing

the math, this would have been in ZUDU.

So in Baker's sworn testimony, he gave this to Billie Earter on January 11,

2007.

He did not give us any type of agreement, conversation of when they, Kindell

and Malinack, came to talk to him. 50 in my thinking, the above affidavit is untrue.

I, MILLIE DAVIB, swear under penalty of perjury, that the foregoing information
is true and correct. Executed this 22nd day of November, 2015, Anderson County,

TX.

Ldzzc/éfv}?¢o@§

wILLIE DAVIB

TDEJ# 01422283

Michael Unit

266@ FM 2054

Tennessee Colony TX 75886